UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARIO JOEL TAGRE,
Petitioner,

v.
                                                                       No. 98-1960
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-712-375)

Submitted: December 15, 1998

Decided: January 5, 1999

Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, Washington,
D.C., for Petitioner. Frank W. Hunger, Assistant Attorney General,
David V. Bernal, Assistant Director, Francesco Isgro, Senior Litiga-
tion Counsel, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mario Tagre petitions for review of a final order of the Board of
Immigration Appeals (Board) denying his application for asylum and
withholding of deportation. Because substantial evidence supports the
Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see also M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (en banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (citation omit-
ted); see also Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The
objective element requires a showing of specific, concrete facts that
would lead a reasonable person in like circumstances to fear persecu-
tion. See Huaman-Cornelio v. Board of Immigration Appeals, 979
F.2d 995, 999 (4th Cir. 1992).

We must uphold the Board's determination that Tagre is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994).1 We accord the Board all possible def-
_________________________________________________________________
1 We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform Immigrant Responsibility Act of 1996, Pub. L. No.

                    2
erence. See Huaman-Cornelio, 979 F.2d at 999. The decision may be
"reversed only if the evidence presented by [Tagre] was such that a
reasonable factfinder would have to conclude that the requisite fear
of persecution existed." INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992) (citation omitted).

Tagre, a native of Guatemala, testified that he entered the United
States without inspection on February 6, 1994. The man whom Tagre
considers his father, Mario Campos,2 worked in the military, in the
national police unit, and as a bodyguard for the President of the Gua-
temalan Congress. In 1987, Campos was allegedly set up to transport
a briefcase containing cocaine in connection with a conspiracy
involving the President of the Congress. Campos discovered the brief-
case's contents, refused to participate, confronted the President, and
resigned his position. Following his resignation, Campos was sav-
agely assaulted. Campos' injuries were so severe that he was in the
hospital for the next year. Campos was in a coma for most of that
year, and he suffered amnesia as a result. In 1990, a year after his dis-
charge from the hospital, Campos immigrated to the United States.

Tagre testified that after his father's departure, unknown persons in
civilian clothing would go to Tagre's house looking for his father. In
1992, well-dressed men in two cars abducted Tagre from his house
and detained him for four days. During this time, Tagre was allegedly
beaten and burned with cigarettes. After four days, Tagre told his cap-
tors that his father left the country, and they let Tagre go. Tagre
showed scars on his arms and legs to the immigration judge. Tagre
also told the immigration judge that he believed his attackers worked
for the government because they were interested in locating his father.
Tagre stated that he did not report his abduction because of his dis-
_________________________________________________________________
104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this
case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.
2 Campos has never recognized Tagre as his son although Campos does
acknowledge paternity of Tagre's younger brother. The Board found
credible Tagre's testimony that the community recognized Tagre as
Campos' son.

                     3
trust of the government. Tagre claimed that following his abduction
people in cars would go to his aunt's home looking for him, and he
would have to hide.

Tagre conceded his deportability, but asked for asylum on the
grounds that he had been persecuted and had a well-founded fear of
persecution on account of his membership in a particular social group
(i.e., his family) and his political opinion. Tagre's petition for the
granting of asylum and withholding of deportation was denied by the
immigration judge. On review, the Board held that Tagre failed to
establish that his persecution or fear of future persecution was based
on a protected ground.

We find that the record supports the Board's decision. As a thresh-
old matter, the alleged abuse suffered by Tagre was apparently
inflicted by individuals seeking to conceal their drug activities and
was not the result of the type of persecution encompassed by the stat-
ute. Moreover, the Board correctly found that substantial evidence
supported the immigration judge's determination that Tagre did not
have a well-founded fear of future persecution because his wife, chil-
dren, mother, aunt, and other family members continue to live in Gua-
temala without any problems. Since Tagre failed to meet the standard
for asylum, he necessarily failed to meet the more stringent standard
for a withholding of deportation claim. See Huaman-Cornelio, 979
F.2d at 1000.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    4